1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     ROY GILMORE,                                     Case No. 3:20-cv-00089-MMD-WGC

7                                       Petitioner,                    ORDER
             v.
8
      RENO JUSTICE COURT, et al.,
9
                                   Respondents.
10

11          Petitioner Roy Gilmore has submitted a pro se petition for writ of habeas corpus,

12   pursuant to 28 U.S.C. § 2241 (ECF No. 1-1). He has not, however, either paid the $5.00

13   filing fee or submitted a completed application to proceed in forma pauperis with the

14   required inmate account statements for the past sixth months and financial certificate. 28

15   U.S.C. § 1915(a)(2); LSR 1-2.

16          It is therefore ordered that within 45 days of the date of this order Petitioner must

17   submit either the $5.00 filing fee or a fully completed application to proceed in forma

18   pauperis.

19          It is further ordered that the Clerk of the Court send to Petitioner the form prisoner

20   application to proceed in forma pauperis along with the instructions.

21          It is further ordered that Petitioner’s failure to comply with this order may result in

22   the dismissal of this action without prejudice.

23          DATED THIS 8th day of April 2020.

24

25
                                                MIRANDA M. DU
26                                              CHIEF UNITED STATES DISTRICT COURT

27

28
